Case 19-34841-KRH         Doc 37    Filed 07/22/20 Entered 07/22/20 12:29:47    Desc Main
                                   Document      Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


In re:                                     )      Chapter 7
                                           )
                                           )
KEYVONNA DENISE MORTON,                    )      Bankruptcy Case
                                           )      No. 19-34841
                                           )
                Debtor.                    )


                           WITHDRAWAL OF DOCKET ENTRY


       I, JENNIFER J. WEST, do hereby withdraw docket entry #35 that was filed in error, in
the above referenced case.



July 22, 2020                              /s/ Jennifer J. West
       Date                                Jennifer J. West, Trustee
